Case 3:20-cv-00305-JWS Document 1-1 Filed 12/14/20 Page 1 of Exhibit
                                                             7       A
                                                           Page 1 of 7
Case 3:20-cv-00305-JWS Document 1-1 Filed 12/14/20 Page 2 of Exhibit
                                                             7       A
                                                           Page 2 of 7
Case 3:20-cv-00305-JWS Document 1-1 Filed 12/14/20 Page 3 of Exhibit
                                                             7       A
                                                           Page 3 of 7
Case 3:20-cv-00305-JWS Document 1-1 Filed 12/14/20 Page 4 of Exhibit
                                                             7       A
                                                           Page 4 of 7
Case 3:20-cv-00305-JWS Document 1-1 Filed 12/14/20 Page 5 of Exhibit
                                                             7       A
                                                           Page 5 of 7
                                                                                 William J. Evans
                                                                                 Evans@alaskalaw.pro

                                                                                 Allen F. Clendaniel
                                                                                 Clendaniel@alaskalaw.pro

                                                                                            IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                                                                                                 THIRD JUDICIAL DISTRICT AT ANCHORAGE

                                                                                 KENNETH WILLIS,

                                                                                                          Plaintiff,
SEDOR, WENDLANDT, EVANS & FILIPPI, LLC




                                                                                 vs.
                                                                                                                             Case No. 3AN-20-08830 CI
                                         Tel (907) 677-3600 Fax (907) 677-3605




                                                                                 RESOLVE SALVAGE, INC.,
                                                Anchorage, Alaska 99501
                                                 500 L Street, Suite 500




                                                                                                          Defendant.


                                                                                                            ENTRY OF APPEARANCE

                                                                                        The undersigned hereby enter their appearance on behalf of Defendant

                                                                                 Resolve Salvage, Inc. in this matter.

                                                                                       It is requested that copies of all further pleadings or correspondence relating

                                                                                 to this matter, except process, be served on:

                                                                                                    William J. Evans &
                                                                                                    Allen F. Clendaniel
                                                                                                    Sedor, Wendlandt, Evans & Filippi, LLC
                                                                                                    500 L Street, Suite 500
                                                                                                    Anchorage, Alaska 99501
                                                                                                    Phone: (907) 677-3600
                                                                                                    Fax:      (907) 677-3605

                                                                                 Undersigned counsel consent to service of pleadings and other correspondence

                                                                                 via email at evans@alaskalaw.pro and clendaniel@alaskalaw.pro.




                                                                                  Case 3:20-cv-00305-JWS Document 1-1 Filed 12/14/20 Page 6 of Exhibit
                                                                                                                                               7       A
                                                                                                                                                         Page 6 of 7
                                                                                               DATED this 11th day of December at Anchorage, Alaska.

                                                                                                                   SEDOR, WENDLANDT, EVANS & FILIPPI, LLC
                                                                                                                   Attorneys for Defendant



                                                                                                                   By:           /s/Allen F. Clendaniel    .
                                                                                                                       William J. Evans, Alaska Bar No. 9812092
                                                                                                                       Allen F. Clendaniel, Alaska Bar No. 0411084

                                                                                 CERTIFICATE OF SERVICE

                                                                                  I hereby certify that a true and correct
SEDOR, WENDLANDT, EVANS & FILIPPI, LLC




                                                                                  copy of the foregoing was sent by email
                                         Tel (907) 677-3600 Fax (907) 677-3605




                                                                                  this 11th day of December, 2020 to:
                                                Anchorage, Alaska 99501
                                                 500 L Street, Suite 500




                                                                                  James J. Davis, Jr.
                                                                                  Goriune Dudukgian
                                                                                  Northern Justice Project, LLC
                                                                                  406 G St. Suite 207
                                                                                  Anchorage, Alaska 99501
                                                                                  jdavis@njp-law.com
                                                                                  gdudukgian@njp-law.com


                                                                                        /s/Riza Smith        .
                                                                                  Certification Signature




                                                                                  ENTRY OF APPEARANCE
                                                                                  Kenneth Willis vs. Resolve Salvage, Inc. Case No. 3AN-20-08830 CI            Page 2 of 2




                                                                                 Case 3:20-cv-00305-JWS Document 1-1 Filed 12/14/20 Page 7 of Exhibit
                                                                                                                                              7       A
                                                                                                                                                          Page 7 of 7
